U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39089
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                         Hunter J. DENNY
              Airman Basic (E-1), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 21 September 2017
                          ________________________

Military Judge: Marvin W. Tubbs II.
Approved sentence: Dishonorable discharge and confinement for 1 year.
Sentence adjudged 10 February 2016 by GCM convened at Sheppard Air
Force Base, Texas.
For Appellant: Captain Patricia Encarnación Miranda, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Gerald R. Bruce, Esquire.
Before DREW, MAYBERRY, and BENNETT, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                     United States v. Denny, No. ACM 39089


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED. *


                   FOR THE COURT



                   KURT J. BRUBAKER
                   Clerk of the Court




   *   Though not raised by Appellant, we note that 2016 was a leap year, February
2016 had 29 days, and the convening authority failed to take action within 120 days.
Rather, action was taken in 121 days. Therefore, we apply a rebuttable presumption
of unreasonable post-trial delay which triggers an analysis of the four factors from
Barker v. Wingo, 407 U.S. 514, 530 (1972). See United States v. Moreno, 63 M.J. 129,
142–43 (C.A.A.F. 2006). Based on our de novo review and after applying the four
Barker v. Wingo factors, we find no prejudice, and any post-trial delay in this case
harmless beyond a reasonable doubt. Moreover, while Article 66(c) empowers appellate
courts to grant sentence relief for excessive post-trial delay without the showing of
actual prejudice, we conclude that sentence relief under Article 66(c) is unwarranted.
See Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002); see also United States v. Harvey, 64 M.J.
13, 24 (C.A.A.F. 2006).




                                          2